Citation Nr: 0022977	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to the assignment of a higher evaluation for 
degenerative arthritis of the right ankle, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to the assignment of a higher evaluation for 
degenerative arthritis of the left ankle, currently evaluated 
as 20 percent disabling.  

3.  Entitlement to the assignment of a higher evaluation for 
the postoperative residuals of cavus claw foot with 
degenerative arthritis of the right foot, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to the assignment of a higher evaluation for 
the postoperative residuals of cavus claw foot with 
degenerative arthritis of the left foot, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1968 to November 
1979.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In September 1994, the RO granted service connection for 
degenerative arthritis of the ankles and feet and assigned a 
20 percent disability evaluation.  In October 1994, The 
veteran appealed the initial disability evaluation and, in 
January 1999, the Board remanded this issue to the RO.  The 
RO, in June 1999, expanded the veteran's ankle/feet 
disability to include degenerative arthritis of the right 
ankle (rated 20 percent disabling); degenerative arthritis of 
the left ankle (rated 20 percent disabling); degenerative 
arthritis of the right foot (rated 10 percent disabling); and 
degenerative arthritis of the left foot (considered 10 
percent disabling).  The matter of the assignment of higher 
rating for the aforementioned disabilities remains on appeal 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  In 
August 1999, the RO granted service connection for status 
post surgery due to left and right cavus claw foot, but 
continued the 10 percent evaluation for each foot under 
Diagnostic Code 5003, for arthritis.   

As noted, the veteran appealed the initial assignment of the 
disability evaluations assigned for his ankle/feet 
disability.  The Board notes that the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court), in Fenderson v. West, 12 Vet. App. 
119 (1999) held, in part, that the RO never issued a 
statement of the case concerning an appeal from the initial 
assignment of a disability evaluation, as the RO had 
characterized the issue in the statement of the case as one 
of entitlement to an increased evaluation.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to that issue was not properly before it, on 
the basis that a substantive appeal had not been filed.  This 
case differs from Fenderson in that the appellant did file 
timely substantive appeals concerning the initial rating that 
were assigned for the disabilities at issue.  The Board 
observes that the Court, in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of 
higher disability evaluations.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issues or in the Board's 
characterization of the issues as entitlement to the 
assignment of higher disability evaluations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issues in a new statement of the case.

The claims for the assignment of higher evaluations for the 
postoperative residuals of cavus claw foot with degenerative 
arthritis of the right and left feet will be remanded.


FINDINGS OF FACT

1.  The right ankle disability is manifested primarily by 
pain and no more than moderate limitation of dorsiflexion and 
normal plantar flexion.

2.  The left ankle disability is manifested primarily by pain 
and no more than moderate limitation of dorsiflexion and 
normal plantar flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the right ankle are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.20, 
4.59, Part 4, Diagnostic Codes 5003, 5010, 5270, 5271 (1999).

2.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the left ankle are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.20, 
4.59, Part 4, Diagnostic Codes 5003, 5010, 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for higher ratings for his 
service-connected right and left ankle residuals are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

The service medical records show that the veteran underwent a 
Physical Evaluation Board in October 1979.  The report 
includes diagnoses of status postoperative herniated nucleus 
pulposus, L4-5 and L5-S1, bilateral metatarsalgia, and S1 
radiculopathy manifested by muscle weakness and absent ankle 
reflexes.  

The report of the initial post service VA examination in 
April 1994 shows that the veteran reported that his health 
had been poor due to back and leg problems.  He had gained 
200-300 pounds in the previous 7-10 years and he was having 
problems ambulating.  He indicated that he broke his right 
ankle while playing basketball in 1968.  The examiner 
reported that the veteran was 6'5" and weighed 420 pounds.  
He walked very slowly down the hall and used a metal cane.  
His ankles were described as massive and measured 
approximately 10 3/4 inches in circumference bilaterally.  
Plantar flexion was 30 degrees and dorsiflexion was zero.  
The X-ray revealed minimal hypertrophic spurring and 
calcaneal spurring of both feet without fracture, dislocation 
or other pathology.

Based on in-service treatment and the VA examinations, a 
September 1994 rating decision granted service connection for 
degenerative arthritis of the ankles and feet, which was then 
rated as 20 percent disabling.  In June 1999, the RO expanded 
the veteran's ankle/feet disability to include degenerative 
arthritis of the right and left ankles.  Each ankle was rated 
20 percent disabling under Diagnostic Code 5003-5271.  See 
38 C.F.R. § 4.27 (1999).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 
(1999).  Degenerative arthritis established by X-ray 
findings, under Diagnostic Code 5003, is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the joint involved. Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (1999).  Under 
Diagnostic Code 5271, limitation of motion in an ankle is 
rated 20 percent when marked and 10 percent when moderate. 
This diagnostic code does not provide a rating higher than 20 
percent.  Therefore, the veteran cannot receive a higher 
schedular evaluation for his service-connected bilateral 
ankle disability based on limitation of motion of his ankles.  
38 C.F.R. Part 4, § 4.71a, Code 5271 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1999), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case -- scarring -- warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which provided that a veteran may not be rated 
separately for the described conditions.  Therefore, the 
conditions were to be rated separately under 38 C.F.R. § 4.25 
unless they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id., at 262.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.  Thus, in addition to considering whether 
increased evaluations for the ankles are warranted under 
Diagnostic Code 5271, the Board will also consider whether a 
compensable evaluation is warranted for any other 
manifestation that may be rated under other diagnostic codes 
that relate to the ankle.

The diagnostic codes that relate to the ankle, Diagnostic 
Codes 5270 through 5274, only provide a rating higher than 20 
percent for ankylosis, under Diagnostic Code 5270.  
Diagnostic Code 5270 is not applicable as the evidence does 
not show ankylosis of the ankles.  At the VA examination in 
May 1999, the range of motion for the left foot was 
dorsiflexion to 0 degrees, plantar flexion to 30 degrees, 
eversion and inversion of 10 degrees.  The range of motion 
for the right foot was dorsiflexion to 7 degrees, plantar 
flexion to 20 degrees, eversion to 5 degrees, and inversion 
to 10 degrees.  The other diagnostic codes likewise are not 
applicable, as ankylosis of the subastragalar or tarsal joint 
(Code 5272), malunion of the os calcus or astragalus (Code 
5273), or astragalectomy (Code 5274) are not shown.  

The veteran's primary complaint, as can be seen in the VA 
examination reports, is of bilateral ankle pain after 
prolonged standing or walking.  The Board is required to 
consider the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the veteran raised 
them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As 
such, in evaluating service-connected disabilities, the Board 
considers functional impairment due to pain.  Rating the 
disability involves a determination of the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (1999).  Under 
38 C.F.R. § 4.40 (1999) functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Functional loss may be 
caused by pain "on use" or limitation of motion and that 
functional loss by either should be compensated at the same 
rate.  Id.  Under 38 C.F.R. § 4.45 (1999) factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Further, 38 C.F.R. §§ 4.40 and 4.45 together 
make clear that pain, supported by pathology and behavior, 
must be considered capable of producing compensable joint 
disability.  Id. 

The Board has considered DeLuca and 38 C.F.R. §§ 4.10, 4.14, 
4.40, and 4.45, in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the 20 percent under Diagnostic Code 5271.  The record 
does not show that the veteran experiences incoordination, 
weakened movement, or excess fatigability due to his 
bilateral ankle disability.  At the May 1999 VA examination, 
there was no evidence of joint swelling, redness, tenderness 
or inflammation.  Although the veteran reported that he 
experienced swelling, the medical evidence does not confirm 
this.  The record does not reflect that the veteran has 
alleged or shown evidence of deformity or atrophy of disuse 
as a result of his bilateral ankle disabilities.  While the 
veteran has reported significant residuals, examination has 
not revealed edema, swelling, acute heat or other physical 
findings indicative of significant residuals.  VA outpatient 
records dated between late 1998 and 1999 show that the 
veteran wore high top shoes and was given orthotics for foot 
pain.  However, there was no evidence of abnormal findings 
regarding the ankles.  

As noted above, the veteran has reached the maximum schedular 
rating under Diagnostic Code 5270.  Therefore the Board will 
consider an extraschedular rating.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
at 339.  

In this case, the evidence does not suggest that the 
veteran's disabilities produce such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This case does not present factors 
such as frequent periods of hospitalization or marked 
interference with employment.  

In regards to industrial impairment, the veteran reported at 
the May 1994 VA examination that he was a mechanic until the 
previous year.  He indicated that he was unable to work 
because he could not lift, bend or stand anymore.  
Significantly, however, the record does not show that he 
stopped working due solely to the service-connected ankle 
disabilities discussed above, or that they alone markedly 
interfered with his work.  For instance, the veteran has not 
produced any documents from his former employer to this 
effect. 

Moreover, a review of the claims file does not show that 
these service-connected disabilities required hospitalization 
during the period in question.  In fact, the record does not 
indicate that his disabilities have required hospitalization 
or extensive treatment since service discharge.  Although he 
complains of pain with limitation of motion, the ratings in 
effect adequately compensates him for these manifestations.  
There is no showing that any pain or other functional loss 
that the veteran might have is not contemplated in the rating 
now assigned.  The examination report shows despite the pain, 
the veteran had considerable range of motion of the ankles.  
Neither the veteran's statements nor the medical records 
indicate that the disabilities discussed above warrant the 
assignment of an extraschedular evaluation.


ORDER

The assignment of a higher evaluation for degenerative 
arthritis of the right ankle is denied.

The assignment of a higher evaluation for degenerative 
arthritis of the left ankle is denied.


REMAND

The veteran maintains that higher evaluations are also 
warranted for his service connected bilateral foot 
disabilities.  In particular, he claims that separate 
disability evaluations should be assigned for the disability 
related to the postoperative residuals of cavus claw foot and 
the disability related to degenerative arthritis.  In August 
1999, the RO added the postoperative residuals of cavus claw 
foot to the degenerative arthritis of each foot.

In statements dated in June and August 1999, the veteran 
points out that the symptoms associated with his degenerative 
arthritis of the feet are different than the muscular 
symptoms associated with his bilateral claw foot.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The April 1994 VA examination report included a diagnosis of 
moderate claw toes, bilaterally.  Although the veteran 
underwent VA examination in May 1999, the examiner did not 
specifically address whether the veteran had residuals of 
claw foot.  As the veteran has claimed increased disability 
regarding his claw foot, another VA examination is indicated.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997) ("where the 
record does not adequately reveal the current state of the 
claimed disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination" (quoting 
Allday v. Brown, 7 Vet. App. 517, 526 (1995)). 

Further, as noted above, the veteran appealed the initial 
disability evaluations assigned when service connection was 
granted by the September 1994 rating decision.  Consequently, 
the RO should phrase these issues in the supplemental 
statement of the case (SSOC) as dictated by the Court in 
Fenderson.

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any medical records that may be 
pertinent to his claim for a higher 
rating for his bilateral arthritic/claw 
foot disorder.  Any necessary releases 
should also be requested.  The RO should 
then ask the doctors and hospitals listed 
by the veteran for the records identified 
by the veteran.  

2.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and extent of his bilateral 
arthritic/claw foot disorder.  All 
indicated tests and studies must be 
conducted.  The examiner should 
specifically indicate whether the veteran 
has residual disability from claw foot 
surgery, and, if so, the examiner should 
specify the residual disability.  The 
examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  The entire claims 
file must be made available to the 
examiner.

3.  The RO should consider whether 
separate compensable evaluations should 
be assigned under the applicable 
Diagnostic Codes for arthritis and claw 
foot in light of the opinion of the VA 
General Counsel, VAOPGCPREC 23-97 
(7/1/97), and Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

4.  The RO should review the veteran's 
claims for the assignment of a higher 
evaluations for the bilateral 
arthritic/claw foot disorders, with 
consideration of the principles 
enunciated in Fenderson.  If the RO 
denies the claim or grants less than the 
maximum schedular rating, the veteran 
should be sent a SSOC covering the issue 
of entitlement to the assignment of a 
higher evaluation for the right and left 
arthritic/claw foot disorders.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences including the possible denial of his 
claim.  38 C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. App. 
566 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



